Citation Nr: 0202737	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  97-20 602A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by the Department of Veterans Affairs in 
accordance with 38 U.S.C. § 6103(a).  





ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


REMAND

In August 1996, the RO denied the veteran's claim for 
nonservice-connected pension.  He appealed the denial.  In 
July 1997 in support of his appeal, he submitted three 
letters, allegedly by prospective employers (Fresh Phil. 
International Trading, Inc., dated in June 1995; Pepsi-Cola 
Products Philippines, Inc., dated in March 1996; and Sinag-
Tala Appliance Center, dated in January 1997), indicating 
essentially that based on recent medical examinations he was 
not employable with them.  Due to a suspicious similarity of 
the letters, the RO ordered a field examination to verify 
their authenticity.  Based on the field examiner's report, 
the RO found that the veteran had submitted false and 
fraudulent evidence in the pursuit of his claims, and that as 
a consequence of such fraudulent actions he should forfeit 
all rights to benefits administered by VA.  

Some of the discrepancies noted by the RO can be explained 
away if viewed in the light most favorable to the veteran.  
Others, while reflecting less than complete candor by the 
veteran in his submissions in support of his claims, do not 
(also viewed in the light most favorable to him) rise to the 
level of fraud.  However, there are aspects of some of the 
evidence submitted by the veteran that warrant further 
scrutiny.  Statements from the employers noted above all 
indicate that based on a recent physical examination the 
veteran was disqualified from employment with them due to 
poor health.  The veteran explained to the Field Examiner 
that those employers did not arrange for employment 
physicals, but based their statements on the report of an 
examination he showed them.  This was considered evidence of 
fraud; however, the veteran's explanation is not entirely 
inconsistent with the wording in the statements.  
Nevertheless, if no medical examination report served as the 
basis for the statements, then clearly they would be false.  
The record does not reflect what examination report was shown 
to the prospective employers.  

Furthermore, the Field Examiner apparently found, based on 
third party discussions, including with persons who had no 
first hand knowledge, that one statement was from a 
prospective employer who did not exist.  The statement in 
question was from Fresh Phil. International Trading Inc., and 
dated June 15, 1995.  The field examiner (who referred to the 
company as Fresh Aire International Trading Inc.) found in 
June 1998 that the company was no longer in existence at the 
listed address, and (based on discussions with new occupants 
at the location) that the company had operated at the listed 
location for only a couple of months in 1996, i.e., it was 
not at that location in June 1995.  If the veteran submitted 
a statement from a nonexistent company, it would be clear 
evidence that he engaged in fraudulent actions in pursuit of 
his claim.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he submit a copy of the 
report of medical examination which is 
purported to have been the basis for the 
June 1995, March 1996 and January 1997 
statements from prospective employers.  

2.  The Fresh Phil. International Trading 
Company Inc., statement dated in June 
1995 shows that the company's head office 
was in Manila, and that the company had 
an office in Japan in addition to the 
office in San Jose City which the veteran 
reportedly contacted.  The RO should 
arrange for conclusive first hand 
verification (by means of a field 
examination, including interviews with 
the company's head office in Manila, if 
necessary) whether Fresh Phil. 
International Trading Inc. had a North 
Luzon Branch Office at the listed address 
in San Jose city in June 1995.  

3.  If, (and only if), the veteran 
identifies and provides for the record a 
copy of the report of medical examination 
on which the June 1995, March 1996, and 
January 1997 prospective employers' 
statements were based, the RO should 
arrange for a field examination to 
confirm, by interview with signers of 
those statements, that they were indeed 
based on the examination report provided 
by the veteran.  


Thereafter, the RO should readjudicate this claim.  The RO 
must ensure that any further notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) is completed.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  If the benefit sought on appeal remains denied, the 
appellant should be provided an appropriate supplemental 
statement of the case, and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




